Citation Nr: 9913119	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  95-19 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an original evaluation in excess of 20 percent 
for bulging discs, lumbar spine with sacroiliitis.


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1991 to December 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1995 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO granted service connection for a bulging disc, 
lumbar spine with sacroiliitis and assigned a noncompensable 
rating.  Service connection was granted effective December 
23, 1994.

During the course of the current appeal, the evaluation for 
the veteran's lumbar spine disability was raised from 
noncompensable to 20 percent disabling, effective December 
23, 1994.  Since that evaluation is not the highest schedular 
rating which could be assigned for the low back disorder, and 
he has not affirmatively expressed a desire to withdraw the 
claim, the issue remains ripe for appellate review.  As the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held, where a claimant 
has filed a notice of disagreement as to a decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993); see also Shipwash v. Brown, 8 
Vet.App. 218, 224 (1995).

In August 1998, the Board remanded this case to the RO in 
order to obtain additional medical records, if available, and 
to afford the veteran orthopedic and neurologic examinations.  
The RO requested the necessary information from the veteran 
to obtain or submit additional medical records.  The RO 
attempted to notify the veteran of a November 1998 orthopedic 
examination at his address of record.  The veteran failed to 
report to the scheduled examination.  

Under the provisions of 38 C.F.R. § 3.655 (1998), where a 
claimant without good cause fails to report for an 
examination scheduled in conjunction with an original claim, 
the claim will be decided on the basis of the evidence of 
record. The veteran's claim is being decided on the basis of 
the evidence of record.  


FINDING OF FACT

The veteran's bulging disc, lumbar with sacroiliitis, has 
been manifested by minimal neurologic findings, without 
evidence of more than moderate limitation of motion, moderate 
lumbosacral strain, or moderate intervertebral disc syndrome.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for bulging disc, lumbar spine with sacroiliitis are 
not met at any time since the effective date of the grant of 
service connection for that disability. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.72, Diagnostic Code 
5293 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In a February 1995 rating decision, the RO granted service 
connection for bulging disc, lumbar spine with sacroiliitis 
and assigned a noncompensable evaluation based on the 
findings in the veteran's service medical records.  

The veteran was accorded an orthopedic examination in August 
1996.  On examination, it was noted that the veteran could 
sit up with his legs fully extended.  Straight and cross leg 
examination was negative.  Range of motion was as follows: 
forward flexion was to 60 degrees, extension was to 60 
degrees, lateral flexion was to 40 degrees, and rotation was 
to 35 degrees.  There was no muscle spasm noted.  The 
diagnosis was apparent herniated nucleus pulposus in the 
lumbar spine with radiculopathy down one leg or perhaps both.  

The veteran was accorded a VA orthopedic examination in 
November 1996.  On examination, the veteran was observed to 
guard his back when instructed to move.  Range of motion was 
as follows: forward was to 60 degrees, extension was to 30 
degrees, lateral bending was to 20 degrees on the right, and 
to 25 degrees on the left and rotation was to 30 degrees, 
bilaterally.  The lumbar spine flattened on forward flexion.  
The lordosis appeared normal.  There was no muscle spasm 
noted.  There was no tenderness over the lumbar spine, 
sacroiliac joint area, sacrosciatic notch or trochanteric 
area.  There was no abnormality to light pin touch or 
pinprick in the lower limbs.  Deep tendon reflexes were 2+, 
bilaterally.  Straight leg raising in the supine position was 
to 80 degrees, bilaterally without any complaint of pain.  
Flexion of the leg on the thigh and the thigh on the abdomen 
was painless.  The Patrick's test results revealed a little 
discomfort on the right side, but not on the left.  The 
diagnosis was moderate chronic lumbar strain syndrome with 
deconditioning.  The examiner reported that he could not pick 
up evidence of a nerve root compression or sacroiliitis.  He 
further reported that he could not correlate the veteran's 
complaint of pain with any physical finding.  The examiner 
opined that decondition was the major problem.  

An electromyographic examination (EMG) conducted in November 
1996 revealed no abnormalities, except a borderline increase 
polyphasic in the right peroneal muscle of the right lower 
extremity.  The borderline polyphasic increase was noted to 
be a "very nondiagnostic finding," which might have 
multiple causes ranging from localized trauma to recent 
traction.


Analysis

The appellant's claim is well grounded. 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In the instant case the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assignment of a disability rating.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); 
see also Fenderson v. West, 12 Vet. App. 119 (1999).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42, and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the service 
medical records and all other evidence of record pertaining 
to the history of the disability in question have been 
reviewed.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

With these principles in mind, the Board will consider 
whether the veteran was entitled to an evaluation in excess 
of 20 percent during any period since service connection was 
established.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability. 38 U.S.C.A. 
§ 1155.  The veteran's low back disability is currently 
evaluated as 20 percent disabling under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5293.  This evaluation 
contemplates moderate intervertebral disc syndrome with 
recurring attacks.  The next higher evaluation is 40 percent.  
This evaluation contemplates severe intervertebral disc 
syndrome with recurring attacks, with intermittent relief.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

The Court has held that, when a diagnostic code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (1998) must also be considered, 
and that examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flare-ups."  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. § 4.40 (1998).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.). (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.). (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). (d) Excess fatigability. (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly. (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (1998).

As noted above, the veteran's low back disability is 
currently evaluated as 20 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293.  This 
evaluation contemplates moderate intervertebral disc syndrome 
with recurring attacks.  

The next higher evaluation is 40 percent.  This evaluation 
contemplates severe intervertebral disc syndrome with 
recurring attacks, with intermittent relief.  The maximum 
schedular evaluation under Diagnostic Code 5293 is provided 
where there is pronounced intervertebral disc disease with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief. 

The only medical evidence pertaining to the veteran's back 
disability, since the grant of service connection consists of 
the report of the VA examination in August 1996, and the EMG 
report dated in November 1996.

On the examination the examiner found no evidence of nerve 
root compression or sacroiliitis.  While it was noted that 
the veteran reported constant pain, the examiner found that 
these complaints could not be related to any physical 
findings.  The neurologic findings were either minimal or 
only mildly abnormal.  The veteran reported that his recent 
activities had included lifting an air conditioner.  The EMG 
also did not document more than slight neurologic 
abnormality.  Therefore the Board does not find that the 
evidence provides a basis for awarding more than a 20 percent 
evaluation under Diagnostic Code 5293.

The veteran's disability could be evaluated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5292, which 
provides for evaluations based on limitation of motion of the 
lumbar spine.  A 20 percent evaluation is provided for 
moderate limitation of motion and a 40 percent evaluation for 
severe limitation of motion.  On the VA examination the 
veteran retained an ability to bend forward most of the way 
to a right angle with the ground.  That is, he could bend 
forward 60 degrees, without any reported pain.  He retained 
significant ability to rotate, extend, and laterally bend.  
Since the veteran retains a significant range of motion 
without reported complaints of pain on motion, the Board 
finds that he does not have more than moderate limitation of 
motion.

On the VA examination the examiner diagnosed moderate lumbar 
strain syndrome.  Lumbosacral strain is evaluated under the 
provisions of 38 C.F.R. § 4.71a; Diagnostic Code 5295.  That 
diagnostic code provides for a 20 percent evaluation where 
there is muscle spasm on extreme forward bending, and a 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation is provided for severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

The veteran's lumbosacral strain has been characterized by 
the VA examiner as only moderate.  No listing of the 
veteran's spine, or positive Goldthwaite's sign has been 
reported.  The X-ray examination did not reveal disc space 
narrowing, or osteo-arthritic changes, and no abnormal 
mobility was reported.  On the basis of the available record, 
the Board is unable to conclude that the veteran has more 
than a moderate lumbosacral strain.

Under the provisions of 38 C.F.R. §§ 4.40 and 4.45, an 
increased evaluation could be afforded on the basis of pain 
if supported by adequate pathology.  The veteran has 
complained of pain.  However, the examiner reported that 
there was no adequate pathology to support these complaints.  
On the VA examination there was no reported pain on motion, 
thus suggesting that there was no additional loss of motion 
that could be attributed to pain.  There are no reports of 
treatment for the low back disability at any time since the 
effective date of the grant of service connection for the low 
back disability.  This absence of treatment also suggests 
that the veteran does not have functional limitations that 
could warrant an evaluation in excess of 20 percent.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extra-schedular evaluation can be provided in the 
interest of justice. The governing norm in such a case is 
that it presents such an unusual or exceptional disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards. No argument has been made that this case warrants 
such consideration.

The Board must conclude on the basis of the current record, 
that the preponderance of the evidence is against the grant 
of an increased rating for bulging disc, lumbar spine with 
sacroiliitis.  


ORDER

An evaluation in excess of 20 percent for bulging disc, 
lumbar spine with sacroiliitis is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

